DETAILED ACTION
Election/Restrictions
Claims 1-7 and 9-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 8 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a semiconductor light emitting device or growth method of a semiconductor light emitting device having all limitations of the claims, specifically including but not limited to “wherein at least a part of the pillar-shaped semiconductor layer is provided with a removed region formed by removing from the buried semiconductor layer to a part of the tunnel junction layer” of Claim 1, “a removing process of forming at least a part of the pillar-shaped semiconductor layer with a removed region by removing from the buried semiconductor layer to a part of the tunnel junction layer, after the burying process. and an activation process of annealing the p-type semiconductor layer after the removing process” of Claim 8, “wherein an inner surface protection layer made of a nitride semiconductor material containing Al is provided on a further n-side than the active layer” of Claim 9, “wherein an outer surface protection layer made of a nitride semiconductor material containing Al is provided covering an outer periphery of the active layer” of Claim 13, “wherein an outer surface protection layer made of a nitride semiconductor material containing Al is provided covering an outer periphery of a tunnel junction layer” of Claim 14, and “a process of forming an inner surface protection layer in contact with lower sides of the n-type nanowire layer and the active layer, the inner surface protection layer being made of a nitride semiconductor material containing Al” of Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yi et al. (US Patent Application Publication No. 2013/0187128) teaches nanowire LED structures having n-type, active, and p-type layers arranged to emit light as well as buried layers, but does not specifically teach the buried layers are semiconductor and additionally does not teach the removed region.
Svensson et al. (US Patent Application Publication No. 2014/0361244) teaches nanowire LED structures having n-type, active, and p-type layers arranged to emit light as well as buried layers, but does not specifically teach the buried layers are semiconductor and additionally does not teach the removed region.
Romano et al. (US Patent Application Publication No. 2015/0207028) teaches nanowire LED structures having n-type, active, and p-type layers arranged to emit light as well as shell layers, but does not specifically teach the removed region or the outer surface protection layers.
IIzuka et al. (US Patent Application Publication No. 2015/0214429) teaches nanowire LED structures having n-type, active, and p-type layers arranged to emit light as well as shell layers, but does not specifically teach the removed region or the outer surface protection layers.
Tan et al. (US Patent Application Publication No. 2019/0319066)
Herner et al. (US Patent No. 9,972,750)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891